Citation Nr: 1335466	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  12-28 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for asthma, to include as secondary to mustard gas and/or other chemical exposure in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The decision below addresses the application to reopen a previously denied claim of service connection for asthma.  The remand that follows the decision addresses the underlying claim.


FINDINGS OF FACT

1.  By a July 2007 decision, a claim of service connection for asthma was denied; the Veteran did not appeal.

2.  New evidence that tends to substantiate the claim of service connection for asthma has been received since the 2007 denial.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran initially claimed service connection for asthma in August 2006; service connection for asthma was denied in a July 2007 rating decision, in part, on the basis that there was no evidence of diagnosis or treatment for asthma since discharge from service.  The Veteran was informed of that decision in a July 2007 letter.  The Veteran did not appeal.  No other evidence or correspondence was submitted until the Veteran submitted a new claim of service connection for asthma in October 2010.

The Veteran was appropriately notified of the July 2007 rating decision in a July 2007 letter and no notice of disagreement was received within one year of such notification.  Accordingly, the July 2007 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for asthma.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since July 2007, evidence received consists of private treatment records from Dr. B.E.R., which demonstrates that the Veteran has been seen for asthma.  

Additionally, the Veteran has stated that his asthma is related to military service, to include exposure to mustard gas, other chemicals including "powder" from artillery fire, and Agent Orange during his military service, and that such exposures resulted in his asthma condition, which was diagnosed by his now-deceased private physician, Dr. D., within one year of discharge from service.  He further states on appeal that lung x-rays taken just prior to his discharge from service demonstrated a "spot" on his lung, but that such was ignored and he was discharged without further treatment.

The Board finds that the above-referenced evidence constitutes new and material evidence.  It relates directly to the question of whether the Veteran has a current diagnosis of asthma and whether such is related to military service, to include mustard gas and other chemical exposures therein.  The evidence raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for asthma is reopened, and to that limited extent the appeal is granted.



REMAND

The Board finds that the Veteran's reopened service connection claim for asthma must be remanded at this time in order to afford him a VA examination.  The Veteran's Form DD-214 demonstrates that he was in an artillery unit and stationed in the Republic of Korea.  The Veteran has asserted that exposure to chemicals, such as "powder," from artillery fire caused his asthma.  The Board finds that such exposure to chemicals such as "powder" is consistent with the Veteran's service.  See 38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that a VA examination should be afforded the Veteran at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his asthma, which is not already of record, to include any ongoing treatment with Dr. B.E.R.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  The Veteran should be asked to submit any evidence which corroborates his assertions that he was exposed to either mustard gas or Agent Orange during his period of military service.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any respiratory disorder, to include asthma.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results reported in the record.

For each respiratory disorder found, including asthma, the examiner should indicate whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include in-service exposure to chemicals ("powder") due to artillery fire.  

The examiner must specifically discuss the Veteran's lay evidence regarding continuity of symptomatology and chronicity of his symptoms during and after service, to include his allegations that he had a lung x-ray done shortly before discharge that showed a "spot" and that he was diagnosed with asthma within one year of discharge and has been treated for asthma since that time.  

The examiner should also discuss any other relevant and pertinent medical evidence in the record.  The medical reasons for accepting or rejecting the Veteran's lay statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for asthma, to include as secondary to mustard gas and/or other chemical exposure in service.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


